 



Exhibit 10.1
CONTINUING GUARANTY
Lease/Loan Customer Name: RENEGY, LLC

1.  
For valuable consideration, the receipt of which is hereby acknowledged, the
undersigned (“Guarantor”) unconditionally guarantees to Chase Equipment Leasing
Inc. (“Leasing Company”) the full and prompt payment and performance by the
Lease/Loan Customer identified above (“Customer”) of all Obligations when due,
whether at stated maturity, by acceleration, or otherwise. It is Guarantor’s
express intention that this Guaranty, in addition to covering all present
Obligations of Customer to Leasing Company, shall extend to all future
Obligations of Customer to Leasing Company, whether or not such Obligations are
reduced or entirely extinguished and thereafter increased or are re-incurred,
and whether or not such Obligations are specifically contemplated by Guarantor,
Customer, and Leasing Company as of the date hereof. Any payment owed by
Guarantor under the terms of this Guaranty shall be payable in lawful money of
the United States of America. As used herein, the term “Obligations” means any
and all sums, indebtedness, obligations and liabilities of whatsoever nature,
due or to become due, direct or indirect, absolute or contingent, joint or
several, now or hereafter at any time owed or contracted by Customer to Leasing
Company and whether owing by Customer alone or with one or more other customers,
persons or other parties, and all costs and expenses of, and incidental to,
collection of any of the foregoing, including reasonable attorneys’ fees.

2.  
This is an absolute and unconditional guarantee of payment and not a guarantee
of collection. Leasing Company shall not be required, as a condition of the
liability of Guarantor, to resort to, enforce or exhaust any of its remedies
against the Customer or any other party who may be liable for payment on any of
the Obligations or to resort to, marshal, enforce or exhaust any of its remedies
against any leased property or any property given or held as security for this
Guaranty or any of the Obligations.

3.  
Guarantor hereby waives and grants to Leasing Company, without notice to
Guarantor and without in anyway affecting Guarantor’s liability, the right at
any time and from time to time, to extend other and additional credit, leases,
loans or financial accommodations to Customer apart from the Obligations, to
deal in any manner as it shall see fit with any of the Obligations and with any
leased property or security for any of the Obligations, including, but not
limited to, (i) accepting partial payments on account of any of the Obligations,
(ii) granting extensions or renewals of all, or any part of, the Obligations,
(iii) releasing, surrendering, exchanging, dealing with, abstaining from taking,
taking, abstaining from perfecting, perfecting, or accepting substitutes for any
or all leased property or security which it holds or may hold for any of the
Obligations, (iv) modifying, waiving, supplementing or otherwise changing any of
the terms, conditions or provisions contained in any of the Obligations, and
(v) the addition or release of any other party or person liable hereon, liable
on the Obligations or liable on any other guaranty executed to guarantee any of
the Obligations. Guarantor hereby agrees that any and all settlements,
compromises, compositions, accounts stated and agreed balances made in good
faith between Leasing Company and Customer shall be binding upon Guarantor. No
postponement or delay on the part of Leasing Company in the enforcement of any
right hereunder shall constitute a waiver of such right.

4.  
Every right, power and discretion herein granted to Leasing Company shall be for
the benefit of the successors or assigns of Leasing Company and of any
transferee or assignee of any of the Obligations covered by this Guaranty. In
the event any of the Obligations shall be transferred or assigned, every
reference herein to Leasing Company shall be construed to mean, as to such
Obligations, the transferee or assignee thereof. This Guaranty shall be binding
upon each of the Guarantor’s executors, administrators, heirs, successors, and
assigns.

5.  
Leasing Company may continue to make loans or extend credit to Customer based on
this Guaranty until termination of this Guaranty as provided herein, regardless
of whether at any time or from time to time there are no existing Obligations or
commitment by Leasing Company to make advances or other financial accommodations
for Customer. Customer may terminate this Guaranty by sending written notice of
such termination to Leasing Company. Such termination shall only be effective
upon Guarantor’s receipt of written acknowledgment from Leasing Company that it
has received Guarantor’s notice of such termination, which acknowledgment
Leasing Company agrees to provide promptly upon receipt of Guarantor’s notice of
termination. If terminated, Guarantor will continue to be liable to Leasing
Company for any Obligations in existence, created, assumed or committed to at
the time the termination becomes effective, and all subsequent renewals,
extensions, modifications and amendments of the Obligations. Guarantor expressly
waives notice of the incurring by Customer of any and all Obligations to Leasing
Company. Guarantor also waives presentment, demand of payment, protest, notice
of dishonor or nonpayment of or nonperformance of any and all Obligations.

6.  
Until Customer and Guarantor have fully performed all of their obligations to
Leasing Company (including, without limitation, payment in full in cash of all
Obligations), Guarantor hereby waives any claims or rights which Guarantor might
now have or hereafter acquire against Customer or any other person primarily or
contingently liable on any of the Obligations, which claims or rights arise from
the existence or performance of Guarantor’s obligations under this Guaranty or
any other guaranty or under any instrument or agreement with respect to any
leased property or any property constituting collateral or security for this
Guaranty or any other guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution, indemnification, or any
right to participate in any claim or remedy of Leasing Company or any other
creditor which Guarantor now has or hereafter acquires, whether such claim or
right arises in equity, under contract or statute, at common law, or otherwise.

 

Page 1 of 3



--------------------------------------------------------------------------------



 



7.  
Leasing Company’s rights hereunder shall be reinstated and revived, and this
Guaranty shall be fully enforceable, with respect to any amount at any time paid
on account of the Obligations which thereafter shall be required to be restored
or returned by Leasing Company upon the bankruptcy, insolvency or reorganization
of Customer, Guarantor, or any other person, or as a result of any other fact or
circumstance, all as though such amount had not been paid.

8.  
Guarantor shall pay to Leasing Company all costs and expenses, including
reasonable attorneys’ fees, incurred by Leasing Company in the enforcement or
attempted enforcement of this Guaranty, whether or not suit is filed in
connection therewith, or in the exercise by Leasing Company of any right,
privilege, power or remedy conferred by this Guaranty.

9.  
Guarantor agrees that: (a) Guarantor shall not liquidate, dissolve, or suspend
its business; and (b) Guarantor shall not sell, transfer, or otherwise dispose
of all, or a majority of, its assets, except that Guarantor may sell Guarantor’s
inventory in the ordinary course of Guarantor’s business. If Guarantor is not an
individual, then (i) there shall be no transfer of more than a 25% ownership
interest in Guarantor by shareholders, partners, members or proprietors thereof
in any calendar year without Leasing Company’s prior written consent; and
(ii) Guarantor shall not enter into any merger, consolidation or similar
reorganization unless such Guarantor is the surviving entity.
  10.  
If Guarantor is an individual, Guarantor agrees to furnish the following to
Leasing Company as long as any the Obligations remains unpaid or any credit is
available to Customer under any of the Obligations: (a) annual financial
statements setting forth the financial condition of Guarantor in form and
providing such information as required by Leasing Company within 90 days of the
end of each calendar year; (b) signed copy of the annual tax return(s), with all
schedules and exhibits attached thereto, of Guarantor within 15 days after
timely filing; and (c) such other financial information as Leasing Company may
from time to time request. If Guarantor is not an individual, then Guarantor
agrees to furnish the following to Leasing Company as long as any the
Obligations remains unpaid or any credit is available to Customer under any of
the Obligations: (a) annual audited financial statements setting forth the
financial condition and results of operation of Guarantor (financial statements
shall include balance sheet, income statement, statement of cash flows, and all
notes thereto) within 90 days of the end of each fiscal year of Guarantor; (b)
quarterly financial statements setting forth the financial condition and results
of operation of Guarantor within 45 days of the end of each of the first three
fiscal quarters of Guarantor; and (c) such other financial information as
Leasing Company may from time to time request including, without limitation,
financial reports filed by Guarantor with federal or state regulatory agencies.
All financial statements shall be prepared in accordance with generally accepted
accounting principles on a basis consistently applied, Guarantor will promptly
notify Leasing Company in writing with full details if any event occurs or any
condition exists which might materially and adversely affect the financial
condition of Guarantor or any affiliate of Guarantor. Guarantor will promptly
notify Leasing Company in writing of the commencement of any litigation to which
Guarantor or any of its affiliates may be a party (except for litigation in
which Guarantor’s or the affiliate’s contingent liability is fully covered by
insurance) which, if decided adversely to Guarantor materially adversely affect
the financial condition of Guarantor. Guarantor will immediately notify Leasing
Company, in writing, of any judgment against Guarantor if such judgment would
have the effect described in the preceding sentence. Notwithstanding the above
requirements, if any Affiliate Credit Agreement exists, the financial reporting
requirements of Guarantor under such Affiliate Credit Agreement shall remain
fully applicable to Guarantor, and shall replace the financial reporting
requirements set forth above, Guarantor agrees that any affiliate of JPMorgan
Chase & Co, that receives any financial reports under any Affiliate Credit
Agreement is hereby authorized to deliver complete copies of all such financial
reports and related compliance certificates to Leasing Company in satisfaction
of Guarantor’s obligation to deliver such information to Leasing Company. If for
any reason whatsoever an Affiliate Credit Agreement is canceled, discharged or
otherwise terminated and if no other Affiliate Credit Agreement remains in
effect as to Guarantor, then, automatically and without any action by Leasing
Company or any other party, all financial reporting requirements which are in
effect as of the date immediately prior to the cancellation, discharge or
termination of such Affiliate Credit Agreement shall remain in full force and
effect, shall be incorporated in this Guaranty by reference, and shall be made a
part of this Guaranty, “Affiliate Credit Agreement” means any loan, credit
agreement, extension of credit, lease, or guaranty applicable to Guarantor or by
which Guarantor is bound and in which Leasing Company or any subsidiary (direct
or indirect) of JPMorgan Chase & Co, (or its successors or assigns) is the
lender, creditor or lessor.
  11.  
If Guarantor is a trust, Guarantor represents and warrants that: (a) it is a
duly constituted and validly existing trust; (b) the Guarantor has delivered to
the Leasing Company a true, complete and accurate copy of the trust agreement
pursuant to which it has been organized and all amendments and modifications
thereto; and (c) the trustees of the Guarantor signing this Guaranty have the
legal capacity and full power and authority to execute, deliver, and perform
their obligations under, and to bind the Guarantor to perform its obligations
under, this Guaranty, and to execute and deliver any and all documents and
instruments in connection herewith.
  12.  
If there is more than one Guarantor, the obligations under this Guaranty are
joint and several. In addition, each Guarantor under this Guaranty shall be
jointly and severally liable with any other guarantor of the Obligations. If
Leasing Company elects to enforce its rights against fewer than all guarantors
of the Obligations, that election does not release the Guarantor from its
obligations under this Guaranty. The compromise or release of any of the
obligations of any of the other guarantors or Customer shall not serve to waive,
alter release the Guarantor’s obligations. The failure of any person or entity
to sign this Guaranty shall not discharge the liability of any other Guarantor.
Each Guarantor shall provide its own financial statements according to the terms
of the foregoing section.

 

Page 2 of 3



--------------------------------------------------------------------------------



 



13.  
Guarantor represents and warrants that Guarantor has relied exclusively on
Guarantor’s own independent investigation of Customer, the leased property and
the collateral for Guarantor’s decision to guarantee Customer’s Obligations now
existing or thereafter arising. Guarantor agrees that Guarantor has sufficient
knowledge of the Customer, the leased property, and the collateral to make an
informed decision about this Guaranty, and that Leasing Company has no duty or
obligation to disclose any information in its possession or control about
Customer, the leased property, and the collateral to Guarantor, Guarantor
warrants to Leasing Company that Guarantor has adequate means to obtain from
Customer on a continuing basis information concerning the financial condition of
Customer and that Guarantor is not relying on Leasing Company to provide such
information either now or in the future. This Guaranty remains fully enforceable
irrespective of any claim, defense or counterclaim which Customer mayor could
assert on any of the Obligations including but not limited to failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, fraud, bankruptcy, accord and satisfaction, and usury, same of
which Guarantor hereby waives along with any standing by Guarantor to assert any
said claim, defense or counterclaim.

14.  
This Guaranty contains the entire agreement of the parties and supersedes all
prior agreements and understandings, oral or written, with respect to the
subject matter hereof. This Guaranty is not intended to replace or supersede any
other guaranty which Guarantor has entered into or may enter into in the future.
Any Guarantor may enter into additional guaranties in the future, and such
guaranties are not intended to replace or supersede this Guaranty unless
specifically provided in that additional guaranty. The interpretation,
construction and validity of this Guaranty shall be governed by the laws of the
State of Ohio without reference to conflict of laws. With respect to any action
brought by Leasing Company against Guarantor to enforce any term of this
Guaranty, Guarantor hereby irrevocably consents to the jurisdiction and venue of
any state or federal court in Ohio, where Leasing Company has its principal
place of business and where payments are to be made by Customer and Guarantor.

ALL PARTIES TO THIS GUARANTY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY ON ANY
MATTER WHATSOEVER ARISING OUT OF, IN CONNECTION WITH OR IN ANYWAY RELATED TO
THIS GUARANTY.
RENEGY HOLDINGS, INC.
(Guarantor)
By: /s/ Robert M. Worsley                                          
Title: President/CEO                                                  
Taxpayer ID: 20-8987239                       
Date of Guaranty: March 17, 2008          
Witness: /s/ Terrie Carll                                             

 

Page 3 of 3